        Case 4:18-cv-03451-JST Document 71 Filed 05/18/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
13 ATARI INTERACTIVE, INC.,                    Case No. 4:18-cv-03451-JST
                                               [Related to Case Nos. 3:18-cv-03843-JST;
14               Plaintiff,                    3:18-cv-04115; 4:18-cv-04949-JST; and
                                               4:19-cv-00264-JST]
15         vs.
16 REDBUBBLE, INC.,                            [PROPOSED] ORDER AMENDING
                                               THE BRIEFING AND HEARING
17               Defendant.                    SCHEDULE ON CROSS-MOTIONS
                                               FOR SUMMARY JUDGMENT
18
     AND RELATED ACTIONS                       Judge: Hon. Jon S. Tigar
19
20
21
22
23
24
25
26
27
28
                                                                  Case No. 4:18-cv-03451-JST
     [PROPOSED] ORDER AMENDING THE BRIEFING AND HEARING SCHEDULE ON CROSS-MOTIONS FOR
                                    SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 71 Filed 05/18/20 Page 2 of 2




 1         Before the Court is the Joint Stipulation Amending the Briefing and Hearing
 2 Schedule on Cross-Motions for Summary Judgment, filed jointly by Plaintiff Atari
 3 Interactive, Inc. (“Atari”) and Defendant Redbubble, Inc. (“Redbubble”). The Court
 4 hereby GRANTS the Joint Stipulation. The Court sets the following dates:
 5         1.    Redbubble shall file its opening/opposition brief on or before May 27,
 6 2020.
 7         2.    Atari shall file its opposition/reply brief on or before June 10, 2020.
 8         3.    Redbubble shall file its reply brief on or before June 24, 2020.
 9         4.    The hearing shall be set for July 15, 2020 at 2:00 p.m.
10         IT IS SO ORDERED.
11
              18 2020
12 DATED: May ___,
13
14
                                            Honorable Jon S. Tigar
15
                                            United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  Case No. 4:18-cv-03451-JST
     [PROPOSED] ORDER AMENDING THE BRIEFING AND HEARING SCHEDULE ON CROSS-MOTIONS FOR
                                    SUMMARY JUDGMENT
